COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Jimmie Johnson v. The State of Texas

Appellate case number:      01-13-01056-CR

Trial court case number:    1346765

Trial court:                338th District Court of Harris County

       This case was abated and remanded to the trial court based on counsel Kelly
Smith’s failure to timely file a brief on appellant’s behalf. On May 20, 2014, counsel
filed a brief on appellant’s behalf. Accordingly, we REINSTATE this case on the
Court’s active docket.
       The State’s brief, if any, remains due on July 21, 2014. See TEX. R. APP. P.
38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: July 17, 2014